Citation Nr: 9903395	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-19 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel




INTRODUCTION

The veteran had active service from June 1970 to June 1974 
and from November 1982 through November 1994.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in 
March 1997, which denied the claimed benefits.


FINDINGS OF FACT

1. The claim for service connection for bilateral hearing 
loss is not accompanied by any medical evidence to support 
the claim.

2.  The claim for service connection is not plausible.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
evidence of bilateral hearing loss.  The veteran's service 
medical records do indicate a complaint by the veteran 
concerning hearing problems in March 1988, and his request 
that 

audiograms be conducted.  The following audiometric data were 
recorded during the veteran's service:

Date

500 
Hertz
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
March 
1982 
(enlistme
nt)
R
5 
decibel
s
0
5
5
10

L
5
5
10
15
5
March 
1988
R
5
5
10
20
25

L
5
10
5
15
25
April 
1988
R
5
5
15
15
20

L
5
5
10
15
25
July 1998
R
5
5
15
15
20

L
5
5
10
15
25
March 29, 
1994
R
5
5
20
20
25

L
5
5
20
35
30
March 30, 
1994 
R
5
5
15
25
35

L
0
5
0
10
35

After the veteran's discharge from the military, a VA 
examination of his hearing was conducted.  On the authorized 
audiological evaluation in August 1996, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
35
40
LEFT
20
15
15
25
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 percent in the left ear.

The veteran contends that he currently has difficulty hearing 
during conversations, and difficulty hearing the television.  
The veteran relates his hearing problems to exposure to jet, 
engine, and other shipboard noise during service.  In his 
notice of disagreement, the veteran asserts that the 
audiological examination from March 30, 1994 was inaccurate 
due to the age of the equipment and because it was conducted 
by a technician rather than an audiologist.  The veteran also 
asserts that the audiologist who conducted the August 1996 VA 
examination stated her opinion that his hearing loss stemmed 
from exposure to jet noise during service.

Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. § 1110, 1131.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Where a veteran served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, including hearing loss, becomes manifest to a degree 
of at least 10 percent within 1 year of the veteran's 
termination of service, such disease will be presumed to have 
been incurred in service, even though there is no evidence of 
that disease during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  The United States Court of Veterans Appeals (Court) 
has held that a claim must be accompanied by supportive 
evidence and that such evidence "must justify a belief by a 
fair and impartial individual that the claim is plausible."  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  In order 
for a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in some circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Brown, 9 Vet. App. 341, 
343-44 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
veteran's burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veteran's 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
Nevertheless, a claimant does not meet his burden by solely 
presenting lay testimony, since lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. at 610-11 (1992).

In this case, the veteran has submitted evidence of a medical 
diagnosis of a current disability.  For the purpose of 
applying the laws administered by VA, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above frequencies are 26 decibels or 
higher; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998). 

The Board notes that the record contains no service medical 
records for the veteran's first period of service.  However, 
the record shows that his hearing was normal bilaterally on 
several occasions during his second period of service.  
Therefore, any missing records from the first period of 
service would be of no consequence in this particular case.  
The VA audiological examination in August 1996 shows the 
veteran's auditory thresholds to be 40 decibels at 4000 Hertz 
for the right and left ears.  Furthermore, the veteran's 
speech recognition score under the Maryland CNC Test for the 
right ear was 92 percent, less than the 94 percent required 
under the statute.  Therefore, the veteran does have a 
disability due to bilateral impaired hearing under 38 C.F.R. 
§ 3.385 (1998). 

The veteran contends that his current hearing loss stems from 
exposure to jet and other noise during service, despite the 
absence of any medical evidence of a hearing loss meeting the 
criteria of § 3.385 during service.  The veteran asserts that 
audiological examinations conducted near the end of his 
service were flawed in that the equipment used was old and 
that they were conducted by a technician rather than an 
audiologist.  The fact remains that there is no medical 
evidence of hearing loss in service.  The veteran also 
asserts that the audiologist who conducted his August 1996 
audiometric examination told him that his hearing loss was 
due to jet noise encountered during service.  However, while 
the VA audiologist's report contains a notation of the 
veteran's history of noise exposure in service, the 

examiner did not specifically comment on the etiology of the 
hearing loss.  In this regard, the Board also notes that the 
United States Court of Veterans' Appeals has held that 
medical conclusions based on history furnished by the 
appellant that is unsupported by clinical evidence are merely 
suppositions, and, as such, are entitled to no probative 
weight.  See Black v. Brown, 5 Vet. App. 177 (1993).
 
Regulations also provide that service connection may be 
presumed where a veteran served 90 days or more and an 
organic disease of the nervous system, such as hearing loss, 
is manifest to a degree of at least 10 percent within one 
year of discharge.  The veteran does now have an organic 
disease of the nervous system, specifically a hearing loss, 
but no documentation has been submitted showing that this 
condition was manifest within one year of his leaving 
military service.  Therefore, no presumption applies.

Most importantly in this case, the veteran has not submitted 
any medical evidence showing a nexus between an in-service 
injury or disease and his current bilateral hearing loss.  
The veteran has stated that his hearing problems began after 
in-service exposure to jet and engine noise, and that his 
current hearing problems have their origin in that noise 
exposure.  However, the veteran cannot solely rely on his own 
lay opinion to establish this connection between his current 
disability and exposure to jet noise.  Espiritu.  The 
veteran's lay assertion of medical causation or diagnosis 
cannot constitute evidence to render the claim well grounded 
under 38 U.S.C.A. § 5107 (a).

Since there is no credible evidence of an in-service injury 
or disease, nor any medical nexus evidence to connect his 
current hearing disability to an in-service injury or 
disease, the criteria for a well grounded claim, as set forth 
in Caluza, are not met.  Accordingly, the veteran's claim 
must be denied.  



ORDER

In the absence of a well-grounded claim, service connection 
for bilateral hearing loss is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 8 -


